Name: Commission Regulation (EC) NoÃ 409/2009 of 18Ã May 2009 establishing Community conversion factors and presentation codes used to convert fish processed weight into fish live weight, and amending Commission Regulation (EEC) NoÃ 2807/83
 Type: Regulation
 Subject Matter: consumption;  health;  fisheries;  foodstuff;  marketing
 Date Published: nan

 19.5.2009 EN Official Journal of the European Union L 123/78 COMMISSION REGULATION (EC) No 409/2009 of 18 May 2009 establishing Community conversion factors and presentation codes used to convert fish processed weight into fish live weight, and amending Commission Regulation (EEC) No 2807/83 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993, establishing a control system applicable to the Common Fisheries policy (1), and in particular Article 5 thereof, Whereas: (1) The implementation of Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States catches of fish (2), has brought to light certain differences which result in problems of application and enforcement of Community legislation and which should be rectified, notably by harmonising fresh fish conversion factors among EU Member States. (2) Presentation codes for processed fish should be established in order to eliminate ambiguities in the interpretation of data recorded and therefore allow a more effective control of catch uptake by Member States. (3) Harmonised Community conversion factors will ensure harmonisation in the calculations of each of the national quota uptake, a more effective monitoring of the reporting obligations and a standardised calculation of the margin of tolerance. (4) For the purpose of the correct application of fish conversion factors, only Three-Alpha codes established by the FAO for fish species should be used. Regulation (EEC) No 2807/83 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Fisheries and Aquaculture Committee, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes Community conversion factors and presentation codes for processed fish, to convert fish processed weight into fish live weight for the propose of monitoring catches. Article 2 Scope This Regulation shall apply to fishery products on board or landed or transhipped by Community fishing vessels and by third country vessels fishing in European Union waters. Article 3 Definitions For the purpose of this Regulation, the following definitions shall apply: (a) Community fishing vessel means a fishing vessel flying the flag of a Member State and registered in the Community; (b) Fish means any marine organism subject to catch limits; (c) Presentation means the form into which the fish is processed while on board of the vessel and prior to landing, as described in Annex I; (d) Collective presentation means a presentation consisting of two or more parts extracted from the same fish; (e) total allowable catches (TAC) means the quantity that can be taken and landed from each stock each year; (f) quota means a proportion of the TAC allocated to the Community or Member States; (g) state of processing means the way the fish is preserved (fresh and fresh salted). Article 4 General principles 1. The Community conversion factors set out in Annex II and Annex III shall apply to convert fish processed weight into fish live weight. 2. By way of derogation from paragraph 1, where Regional Fisheries Management Organisations, of which the European Community is a Contracting party or cooperating non-Contracting party, or regions or coastal areas where the European Community has an agreement to fish in third country waters, have defined regional conversion factors, those factors shall apply. 3. Where no Community or regional conversion factors exist for a given species and presentation, the conversion factor adopted by the flag Member State shall apply. Article 5 Calculation method 1. The fish live weight shall be obtained by multiplying the fish processed weight by the conversion factors referred to in Article 4 for each species and presentation. 2. In case of collective presentations, only one conversion factor corresponding to one of the parts of the collective presentation shall be used. Article 6 Use of conversion factors by the master of the vessel 1. The masters of Community fishing vessels shall use the conversion factors referred to in Article 4 in the logbook as referred to in Article 6 of Regulation (EEC) No 2847/93, to: (a) estimate the live weight of the quantities onboard the fishing vessel; and (b) to calculate the live weight of the quantities upon landing. 2. When deemed necessary by the master of the fishing vessel to use, in the landing declaration as referred to in Article 8 of Regulation (EEC) No 2847/93 or transhipment declaration as referred to in Article 2 of Regulation (EEC) No 2807/83, the presentation code OTH (other), the master shall describe exactly what the presentation other refers to. Article 7 Use of Community conversion factors by Member States authorities Member States authorities shall use the Community conversion factors referred to in Article 4 when calculating the live weight of landings in order to monitor the quota uptake. Article 8 Amendments to Regulation (EEC) No 2807/83 In Article 1 of Regulation (EEC) No 2807/83, paragraph 4 is replaced by the following: 4. The codes given in Annex VI and the Three-Alpha codes established by the FAO for fish species shall be used for indicating, under the appropriate headings of the logbook, the fishing gear used and the species caught. Article 9 Entry into force and application This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 2009. For the Commission Joe BORG Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 276, 10.10.1983, p. 1. ANNEX I PRESENTATION 3-ALPHA CODES 3-Alpha presentation code Presentation Description FIL Fillets Removal of head, guts, bones and fins. Each fish originates two fillets not joined by any part FIS Skinned fillets Removal of head, guts, bones, fins and skin. Each fish originates two fillets not joined by any part GHT Gutted headed and tailed Guts, head and tail removed GUG Gutted and gilled Guts and gills removed GUH Gutted and headed Guts and head removed GUL Gutted liver in Guts removed with the exception of liver GUS Gutted headed and skinned Guts head and skin removed GUT Gutted All guts removed HEA Headed Head removed LVR Liver Liver only. In case of collective presentation use code LVR-C OTH Other Any other presentation ROE Roe(s) Roe(s) only. In case of collective presentation use code ROE-C SGT Gutted and salted Guts removed and fish salted TAL Tail Tails only TNG Tongue Tongue only. In case of collective presentation use code TNG-C WHL Whole No processing WNG Wings Wings only ANNEX II FRESH COMMUNITY CONVERSION FACTORS Species: Albacore Thunnus alalunga ALB WHL 1,00 GUT 1,11 Species: Alfonsinos Beryx spp. ALF WHL 1,00 Species: Anchovy Engraulis encrasicholus ANE WHL 1,00 Species: Anglerfish Lophiidae ANF WHL 1,00 GUT 1,22 GUH 3,00 TAL 3,00 Species: Mackerel icefish Champsocephalus gunnari ANI WHL 1,00 Species: Greater silver smelt Argentina silus, ARU WHL 1,00 Species: Bigeye tuna Thunnus obesus BET WHL 1,00 GUT 1,10 GUH 1,29 Species: Blue ling Molva dypterygia BLI WHL 1,00 GUT 1,17 Species: Brill Scophthalmus rhombus BLL WHL 1,00 GUT 1,09 Species: Black scabbardfish Aphanopus carbo BSF WHL 1,00 GUT 1,24 HEA 1,40 Species: Atlantic blue marlin Makaira nigricans BUM WHL 1,00 Species: Capelin Mallotus villosus CAP WHL 1,00 Species: Cod Gadus morhua COD WHL 1,00 GUT 1,17 GUH 1,70 HEA 1,38 FIL 2,60 FIS 2,60 Species: Common Dab Limanda limanda DAB WHL 1,00 GUT 1,11 GUH 1,39 Species: Picked dogfish Squalus acanthias DGS WHL 1,00 GUT 1,35 GUS 2,52 Species: European flounder Platichthys flesus FLE WHL 1,00 GUT 1,08 GUS 1,39 Species: Greater forkbeard Phycis blennoides GFB WHL 1,00 GUT 1,11 GUH 1,40 Species: Greenland halibut Reinhardtius hippoglossoides GHL WHL 1,00 GUT 1,08 Species: Haddock Melanogrammus aeglefinus HAD WHL 1,00 GUT 1,17 GUH 1,46 Species: Atlantic halibut Hippoglossus hippoglossus HAL WHL 1,00 Species: Hering Clupea harengus HER WHL 1,00 GUT 1,12 GUH 1,19 Species: European hake Merluccius merluccius HKE WHL 1,00 GUT 1,11 GUH 1,40 Species: White hake Urophycis tenuis HKW WHL 1,00 Species: Horse mackerel Trachurus spp. JAX WHL 1,00 GUT 1,08 Species: Antarctic krill Euphausia superba KRI WHL 1,00 Species: Lemon sole Microstomus kitt LEM WHL 1,00 GUT 1,05 Species: Megrims Lepidorhombus spp. LEZ WHL 1,00 GUT 1,06 FIL 2,50 Species: Unicorn icefish Channichthys rhinoceratus LIC WHL 1,00 Species: Ling Molva molva LIN WHL 1,00 GUT 1,14 GUH 1,32 FIL 2,64 Species: Atlantic mackerel Scomber scombrus MAC WHL 1,00 GUT 1,09 Species: Norway lobster Nephrops norvegicus NEP WHL 1,00 TAL 3,00 Species: Humped rockcod Notothenia gibberifrons NOG WHL 1,00 Species: Norway pout Trisopterus esmarkii NOP WHL 1,00 Species: Marbled rockcod Notothenia rossii NOR WHL 1,00 Species: Orange roughy Hoplostethus atlanticus ORY WHL 1,00 Species: Pacific snow crab Chionoecetes spp. PCR WHL 1,00 Species: White shrimps Penaeus spp. PEN WHL 1,00 Species: European plaice Pleuronectes platessa PLE WHL 1,00 GUT 1,05 GUH 1,39 FIL 2,40 Species: Saithe Pollachius virens POK WHL 1,00 GUT 1,19 Species: Pollack Pollachius pollachius POL WHL 1,00 GUT 1,17 Species: Northern prawn Pandalus borealis PRA WHL 1,00 Species: Atlantic redfishes Sebastes spp. RED WHL 1,00 GUT 1,19 Species: Rough-head grenadier Macrourus berglax RHG WHL 1,00 Species: Roundnose grenadier Coryphaenoides rupestris RNG WHL 1,00 GUT 1,11 GUH 1,92 GHT 3,20 Species: Sandeels Ammodytes spp. SAN WHL 1,00 Species: Blackspot seabream Pagellus bogaraveo SBR WHL 1,00 GUT 1,11 Species: Rough longnose dogfish Deania histricosa SDH WHL 1,00 Species: Arrowhead dogfish Deania profundorum SDU WHL 1,00 Species: South Georgia icefish Pseudochaenichthys georgianus SGI WHL 1,00 Species: Common sole Solea solea SOL WHL 1,00 GUT 1,04 Species: European sprat Sprattus sprattus SPR WHL 1,00 Species: Northern squid Illex illecebrosus SQI WHL 1,00 Species: Squid Martialia hyadesi SQS WHL 1,00 Species: Skates Rajidae SRX WHL 1,00 GUT 1,13 WNG 2,09 Species: Swordfish Xiphias gladius SWO WHL 1,00 GUT 1,11 GUH 1,31 Species: Patagonian toothfish Dissostichus eleginoides TOP WHL 1,00 Species: Turbot Psetta maxima TUR WHL 1,00 GUT 1,09 Species: Tusk Brosme brosme USK WHL 1,00 GUT 1,14 Species: Blue whiting Micromesistius poutassou WHB WHL 1,00 GUT 1,15 Species: Whiting Merlangius merlangus WHG WHL 1,00 GUT 1,18 Species: Atlantic white marlin Tetrapturus albidus WHM WHL 1,00 Species: Witch flounder Glyptocephalus cynoglossus WIT WHL 1,00 GUT 1,06 Species: Yellowtail flounder Limanda ferruginea YEL WHL 1,00 ANNEX III FRESH SALTED COMMUNITY CONVERSION FACTORS Species: Ling Molva molva LIN SGT 2,80